Citation Nr: 0208152	
Decision Date: 07/19/02    Archive Date: 07/29/02

DOCKET NO.  96-02 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to service connection for nerve and muscle damage 
of the left shoulder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from December 1966 to 
September 1968.  His DD-214 shows that he received the Purple 
Heart.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma. 

This case was previously before the Board in May 1997 at 
which time the Board denied the veteran's claim for 
entitlement to service connection for nerve and muscle damage 
to the left shoulder as secondary to a service-connected 
disability.

The veteran then appealed the Board decision to the Court of 
Appeals for Veterans' Claims (the Court).  The General 
Counsel of VA and the veteran's representative filed a joint 
motion to the Court to remand the case.  In an order dated in 
March 1998, the Court accepted the joint motion to remand the 
case, and vacated the Board decision of May 1997.  The Board 
remanded the veteran's claim for further development in 
August 1998.


FINDING OF FACT

The veteran received a shell fragment wound to the left 
shoulder in service resulting in left shoulder serratus 
muscle injury and neuropathy of the left ulnar nerve 
distribution.


CONCLUSION OF LAW

Left ulnar nerve distribution neuropathy and serratus muscle 
damage, residuals of a shell fragment wound of the left 
shoulder, were incurred in service.  38 U.S.C.A. § 1110 (West 
Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001)).  The law provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his/her claim for a benefit under a 
law administered by VA.  See 38 U.S.C.A. § 5103A (West Supp. 
2001).  The Act is applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C. 5107.  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  The amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  VA has 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

The Board finds that the veteran was provided adequate notice 
as to the information and evidence needed to substantiate his 
claim.  The Board concludes that the discussions in the 
rating decisions, the statement of the case (SOC), the 
supplemental statements of the case (SSOC), and letters sent 
to the veteran informed him of the information and evidence 
needed to substantiate the claim and complied with the VA's 
notification requirements.  The RO also supplied the veteran 
with the applicable laws and regulations in the SOC.  The VA 
has no outstanding duty to inform.

The veteran's service medical records, and post service VA 
and private medical treatment reports, are of record.  The 
Board is unaware of any additional relevant evidence that is 
obtainable.  The Board concludes that all reasonable efforts 
have been made by VA to obtain evidence necessary to 
substantiate the veteran's claim for service connection for 
nerve and muscle damage of the left shoulder.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  In the circumstances of this case, a 
remand to have the RO apply the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  Taking these factors into 
consideration, there is no prejudice to the veteran in 
proceeding to consider the matters before the Board.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The veteran maintains that he has pain and limitation of 
motion of the left shoulder due to residuals of a shell 
fragment wound he received while serving in Vietnam.  The 
record reveals that in 1968 the veteran received shrapnel 
wounds, including to the back.  As a result, the veteran has 
been granted service connection for a scar of the left 
scapula area, residual of a shell fragment wound, initially 
evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7805, and 
currently evaluated under Diagnostic Code 7804.

On VA examination in November 1968 the veteran complained of 
pieces of shrapnel under his shoulder blade.  He reported 
that this resulted in pain in the shoulder with certain 
motions and if he used that shoulder for too long.  

The veteran underwent surgery at a VA facility in January 
1996 for removal of a metal fragment from his left shoulder.  
The fragment was removed from deep in the serratus muscle.  

On VA muscular examination in April 1996 the veteran 
complained of constant ache and limitation of motion of his 
left shoulder prior to removal of the metal fragment.  He 
reported that since the surgical removal of the shell 
fragment his left hand became numb after five minutes of 
driving.  The examiner stated that the veteran's symptoms 
could not be explained by the shrapnel or the surgery that 
removed it.  On VA neurological examination in April 1996 the 
examiner stated that there was no neurological disease 
demonstrable, that the veteran's complaints were not 
explainable by neuromuscular abnormality.

VA outpatient treatment records dated from June 1998 to 
November 2001 show frequent treatment of the veteran for 
complaints of left shoulder pain.  A December 1999 record 
indicates that the veteran had neuropathy of the left 
shoulder due to a shrapnel injury.  An October 2000 VA 
outpatient record reveals that objectively the veteran had 
some crepitus of the left shoulder.  He was noted to have a 
shrapnel injury over the lateral edge of the scapula and 
teres minor.  He had some tenderness in the left ulnar nerve 
distribution.  The impression included left shoulder shrapnel 
injury with neuropathy.  A November 2001 outpatient record 
reveals that the veteran was being treated for chronic pain 
of the left shoulder.  The impression included chronic 
tendonitis left teres minor/major related to shrapnel wound 
with scarring, and surgical removal of shrapnel with 
additional scarring.  The examiner noted that the scarring 
and pain contributed to the slight limitation in range of 
motion of the left glenohumeral joint.

The veteran was afforded a VA fee basis neurological 
examination in September 2001.  The final impression was 
status post shrapnel wound to the left parascapular 
musculature, status post-surgical removal.  The examiner 
indicated that the veteran had medial epicondylitis and 
tendinitis.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The Court 
in Esteban v. Brown, 6 Vet. App. 259 (1994) has indicated 
that a veteran may receive separate ratings for a scar and 
the underlying disability created by the residuals of a 
gunshot wound, without violating the pyramid rule, if none of 
the symptomatology is duplicative or overlapping.  Thus, it 
is possible for the veteran to receive service connection for 
residuals of muscle and/or nerve damage, if found, and for a 
scar resulting from the shell fragment wound if the facts in 
this case so provide.

The record confirms that the veteran received a shell 
fragment wound to the left shoulder while in service.  The 
shell fragment was eventually removed from the serratus 
muscle of the veteran's left shoulder in January 1996.  VA 
outpatient treatment records have indicated that the veteran 
has pain, neuropathy, tendinitis, and limitation of motion of 
the left shoulder residual of the shell fragment wound.  The 
Board recognizes that VA examiners in April 1996 did not 
think that the veteran's left shoulder symptoms were related 
to muscle or nerve damage.  However, the more recent VA 
treating physicians have indicated that the veteran currently 
has left ulnar nerve distribution neuropathy, and serratus 
muscle damage symptoms, related to his inservice shell 
fragment wound of the left shoulder.  The Board finds that 
the more recent medical records, generated by VA physicians 
who treat the veteran for his left shoulder disability on a 
regular basis, to be more probative than the VA examination 
reports from April 1996 which were generated by VA physicians 
who saw the veteran on only one occasion.  The Board further 
finds that the above noted manifestations of left ulnar nerve 
distribution neuropathy, and serratus muscle damage, due to 
the shell fragment wound of the left shoulder, are distinct 
from the symptoms the veteran experiences due to the shell 
fragment wound scar.  Accordingly, service connection for 
left ulnar nerve distribution neuropathy, and serratus muscle 
damage, residuals of a shell fragment wound of the left 
shoulder, is warranted.


ORDER

Entitlement to service connection for left ulnar nerve 
distribution neuropathy, and serratus muscle damage, 
residuals of a shell fragment wound of the left shoulder, is 
granted.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

